Citation Nr: 0120429	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin growth.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1977.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


FINDINGS OF FACT

1.  In March 1998, the veteran was treated at a VA Medical 
Center (MC) outpatient clinic for, inter alia, 
hyperlipidemia, for which the medication Zocor was 
prescribed; the veteran was cautioned to keep appointments 
and to follow-up in approximately four months, with lipid and 
liver profiles a week prior to the appointment.

2.  In July 1998, the veteran returned to the VAMC outpatient 
clinic for follow-up and was found to exhibit a small, 
nontender subcutaneous nodule approximately less than five 
centimeters in the left lower abdominal quadrant; a VA 
physician opined the nodule was probably secondary to the 
Zocor and discontinued Zocor, substituting another 
prescription medication to treat the hyperlipidemia.

3.  Subsequent VA outpatient treatment notes reflect no 
complaints or findings of a nodule.

4.  A March 2000 VA examination report reflects findings of 
.5 by one centimeter soft linear nodularity in the left lower 
abdominal quadrant that was not sensitive to palpation.

5.  The March 2000 examination report contains an opinion by 
the examining physician that the nodule, or fibroma, is not 
likely related to the prescribed medication Zocor.

6.  There is no other medical evidence demonstrating that the 
veteran developed an abdominal skin nodule as a result of 
carelessness, negligence, and lack of proper skill, error in 
judgment or similar instance of fault on the part of the VA 
in furnishing his treatment.


CONCLUSION OF LAW

The veteran is not entitled to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for an abdominal skin 
nodule claimed to have developed as a result of treatment at 
a VAMC with the prescription of the medication Zocor in March 
1998.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Review of the record, mindful of the 
notice and assistance provisions of this law, reveals that no 
further development is needed as to the issues decided 
herein.  The appellant has been provided notice of the 
evidence needed to develop and establish entitlement to the 
benefit sought on appeal, and there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision for claims 
filed on or after October 1, 1997.  Here, the veteran's 
request for benefits under § 1151 was filed in July 1998; 
thus, this claim must be decided under the current, post-
October 1, 1997, version of 38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
provide, in pertinent part, that compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  A disability is a qualifying additional 
disability if the disability was caused by VA medical 
treatment and the proximate cause of the disability was 
either 

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or 	similar instance of fault on the 
part of VA in furnishing the medical 	treatment; or 

	(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West Supp. 2000).

The veteran contends that he has a painful skin nodule that 
is the result of treatment with the prescribed medication 
Zocor.  VA outpatient treatment records do reflect that he 
was prescribed Zocor in March 1998 for control of 
hyperlipidemia.  These records further show that the 
physician then also counseled the veteran to keep his 
appointments and ordered follow-up four months later with 
lipid and liver profiles to be done a week prior to the 
appointment.  In July 1998, the veteran reported for follow-
up, complaining of a subcutaneous nodule in the left lower 
quadrant of his abdomen.  At the time, he denied any pain.  
The examiner observed the abdomen to be soft and nontender.  
A small, subcutaneous, nontender nodule, less than five 
centimeters, was detected in the left lower quadrant.  The 
physician opined it was probably due to the Zocor.  The 
physician discontinued the prescription for Zocor, 
substituting Lopid, and ordered follow-up.  Subsequent 
outpatient records show no further complaints or findings of 
the nodule.  Rather, in September 1999, outpatient records 
show that the abdomen was found to be soft and flat without 
masses, tenderness or organomegaly.

In March 2000, the veteran underwent VA examination.  He 
complained of a nodule in his abdomen, which he described as 
tender and unchanged in size.  The examiner detected a .5 by 
one centimeter soft, linear nodularity in the middle of the 
left lower quadrant abdominal wall, but noted that it was not 
sensitive to palpation.  No other nodules were found.  The 
physician opined

Most likely this is a fibroma which has 
not changed in size in four to five 
years.  In my view it is unlikely that 
this is related to his previous Zocor 
medication.

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  

While medical evidence shows that a small nodule was detected 
following the prescription of Zocor in 1998, subsequent 
medical evidence suggests that the nodule resolved after 
Zocor was discontinued.  As noted above, VA treatment records 
from October 1998 to October 1999 show no complaints or 
findings of the nodule.  The fibroma detected at examination 
in March 2000, although located in the same approximate 
location as the nodule, was smaller than the nodule detected 
in 1998 and was thought to be unrelated to the prescription 
of Zocor.  The physician further noted that the fibroma had 
remained unchanged for four or five years or, which would 
seem to indicate that it had existed before the detection of 
the nodule arising in 1998 as a result of the prescription of 
Zocor.  In addition, the veteran denied pain or tenderness 
associated with the nodule found in 1998.  The medical 
evidence shows that the veteran first complained of pain upon 
examination in March 2000.  Nonetheless, the physician did 
not observe pain upon palpation of the fibroma.

Additionally, the nodule was a reasonably foreseeable 
complication of treatment with Zocor.  The excerpt from the 
Physician's Desk Reference provided by the veteran 
specifically notes skin changes, including nodules, as a 
potential adverse reaction.  There is no evidence that the 
physician who prescribed Zocor was guilty of carelessness or 
negligence, or that there was any lack of proper skill or 
error in judgment in the prescription of Zocor.  Moreover, in 
prescribing the Zocor, the veteran's physician ordered 
follow-up, including laboratory tests.  Finally, as discussed 
above, once the nodule was detected, the physician 
discontinued the prescribed Zocor.  Medical records show that 
the nodule resolved.

The veteran avers that the nodule he exhibits now is the same 
skin abnormality that resulted from the prescription 
medication Zocor in 1998.  The medical evidence does not seem 
to support the veteran's assertions.  But, even assuming, 
without finding, that this is so, the Board notes there is no 
medical opinion of record in this case which indicates that 
the skin abnormality detected in March 2000 resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault by VA, or that it was an event not 
reasonably foreseeable.  In fact, the examining physician 
opined, specifically, that the fibroma detected in March 2000 
is not the result of the Zocor.  The Board notes that the 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
layperson, the veteran is not competent to provide the 
required nexus evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Since in this case, the veteran has not submitted medical, or 
otherwise competent evidence showing that he developed a skin 
abnormality as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA in furnishing his treatment; or that 
the skin abnormality that did develop following the 
prescription of the medication Zocor was an event not 
reasonably foreseeable, the appeal is denied.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for a skin growth is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

